Citation Nr: 0206256	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  95-40 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from September 1970 to 
September 1974.  This matter originally came to the Board of 
Veterans' Appeals (Board) from a November 1994 decision of 
the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) which determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a low back disability.  

The veteran appealed the RO decision and in April 1998, the 
Board remanded the matter for due process considerations.  In 
July 1998, the Board found that the veteran had submitted new 
and material evidence to reopen the claim of service 
connection for a low back disability.  The Board further 
determined that additional development of the evidence was 
required prior to further appellate consideration.  

The appeal was returned to the Board in July 1999, after 
completion of the additional development by the RO.  In 
February 2000, the Board denied service connection for a low 
back disability.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, in April 2001, a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed an unopposed Motion for Remand and to 
Stay Further Proceedings, in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  By June 2001 
Order, the Court granted the motion, vacated the Board's 
February 2000 decision, and remanded the matter for 
readjudication consistent with the Secretary's April 2001 
motion.  


FINDING OF FACT

The veteran sustained a back injury as a result of a fall 
while mountaineering in October 1972; the evidence is in 
relative equipoise as to whether his current low back 
disability is causally related to the October 1972 in-service 
back injury.

CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
service connection for a low back disability is warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, there has been a change in the law during the 
pendency of this appeal with enactment of VCAA, which 
provides that upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim.  38 U.S.C. § 5103 
(West Supp. 2001).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
extensive evidentiary development in this case, including 
obtaining an opinion from an independent medical expert.  The 
Board further notes that the veteran has been informed on 
numerous occasions via decisions of the RO, the Board, and 
Statements of the Case, of the nature of the evidence needed 
to substantiate his claim.  As VA has fulfilled the duty to 
assist, and as the change in law has no additional material 
effect on adjudication of this claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
the veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records are negative for any 
complaint or abnormality of the low back.  In November 1972 
and August 1974, he underwent physical examination at which 
his spine was noted to be normal on clinical evaluation.  On 
a report of medical history, he denied recurrent back pain.  

In December 1978, the veteran submitted a claim of service 
connection for a low back disability, claiming that he had 
sustained a back injury in a mountaineering fall in October 
1972.  In support of his claim, he submitted November 1978 
statements from witnesses who described an incident in which 
he fell about 60 feet while mountain climbing in early 
October 1972.  At that time, it was noted that the veteran's 
fall had been stopped by a rope tied around his waist.  

The RO thereafter obtained private clinical records 
identified by the veteran, dated from August to November 
1978.  In pertinent part, these records show that in August 
1978, the veteran reported that he had had pain in the low 
back and left leg since the summer of 1973.  After examining 
the veteran, the diagnosis was herniated lumbar disc, left 
side, probable L5-S1.  Conservative treatment was initially 
recommended, but subsequent records show continued complaints 
of low back pain attributed to an old climbing injury.  A 
lumbar myelogram in October 1978 disclosed a herniated 
nucleus pulposus at L5-S1 on the left, after which the 
veteran underwent a lumbar laminectomy.

In June 1979, the veteran underwent VA medical examination at 
which he reported that he fell while mountain climbing and 
sustained a low back injury.  He stated that he did not 
report the injury to military authorities, despite being 
bothered by episodic back pain.  The diagnosis was post 
laminectomy pain residuals after prolonged sitting or 
exercise.

In October 1979, the veteran's orthopedic surgeon indicated 
that the herniated lumbar disc which he excised from the 
veteran's back in October 1978 "resulted from a 60 foot 
mountain climbing fall that the patient incurred in the Fall 
of 1972 while he was in the service."  

In October 1979, the veteran stated that from October 1972 
onwards, he experienced severe low back pain approximately 
every four months from which he gained relief by rolling 
himself into a tight ball.  He indicated that he did not seek 
treatment after the fall as his pain had been relieved by 
such self-therapy.  He indicated that by 1978, he was unable 
to relieve his back pain, so he sought professional medical 
treatment.  In support of his assertions, he submitted a 
letter from his mother, who corroborated that the veteran 
complained of back pain following the October 1972 injury, 
which was relieved by rolling into a tight ball.  

In November 1979 and May 1996, the veteran testified at a 
hearing where he described the circumstances of his in-
service climbing injury and fall.  He stated that, following 
the accident, he was able to relieve his severe back pain and 
did not seek treatment, as it was frowned upon by members of 
his unit.  He indicated that he was able to complete his 
military tour of duty, as he was a surveying crew chief and 
required to perform only light duty.  Following his service 
separation, he stated that he worked as a builder.  He 
indicated that he had not experienced a low back injury since 
October 1972.  His spouse corroborated his testimony 
regarding his post-service low back symptoms.  

In June 1996, A. Scott, D.O., a board certified orthopedic 
surgeon, indicated that he had been a personal acquaintance 
of the veteran since 1990.  He indicated that he had taken a 
complete history from the veteran and his spouse, including a 
mountaineering injury in October 1972 and no subsequent low 
back injury.  He indicated that based on the fall described 
by the veteran, as well as his post fall symptomatology, it 
was his opinion that the veteran sustained an acute ruptured 
lumbar disc in service, which required a lumbar laminectomy 
and diskectomy in 1978.  He noted that the veteran did not 
seek medical treatment until 1978, as prior thereto, he had 
engaged in only light manual labor.  When he entered the 
construction trade after service, however, his pain became 
severe enough to seek treatment due to the fact he was 
engaged in more heavy manual labor.  

In September 1998, the RO sought a medical opinion as to 
whether the veteran's low back complaints were causally 
related to the October 1972 accident.  After reviewing the 
record, the examiner concluded that there was "no way" that 
the veteran's 1978 laminectomy was necessitated by the 1972 
mountaineering fall.  In that regard, the examiner explained 
that the veteran's medical records "speak loudly to the fact 
that there was no back pain at all while [the veteran] was in 
service."  He pointed to statements in service in which the 
veteran specifically denied recurrent back pain as well as 
several medical examinations which found no low back 
pathology.  He also noted that the veteran had been seen in 
service for other medical complaints.  Finally, he noted that 
the hyperflexion injury described by the veteran would not 
normally result in a herniated lumbar disc.  Rather, he 
opined that the findings reported during the 1978 surgery 
were instead consistent with an intercurrent injury to the 
lumbar spine, probably in 1977-78.  He also stated that a 
herniated disc would be immediately very noticeable and 
"would not have been smoldering for six to seven years" 
before causing him to seek medical treatment.  

In March 1999, Dr. Scott indicated that he felt more 
qualified to offer an opinion in the veteran's case, as he 
was a board certified orthopedic surgeon, whereas the VA 
medical examiner was an internal medicine specialist.  He 
also indicated that he had reviewed the veteran's service 
medical records and had again interviewed him regarding the 
in-service injury and his post-service symptomatology.  He 
noted that from his own personal experience, many Army 
discharge examinations are superficial and that the absence 
of a low back disability on that examination was not 
controlling.  Dr. Scott indicated that the injury sustained 
by the veteran in service almost certainly disrupted the 
normal mechanical integrity of the lower lumbar spine, even 
if the disc did not completely rupture at that time.  In any 
event, he indicated that he had seen patients who had 
functioned at a high level of physical activity in spite of a 
herniated lumbar disc.  Dr. Scott asserted once again that it 
was far more likely than not that the mountaineering fall in 
October 1972 was causally related to the veteran's chronic 
low back disability.  He indicated that the active duty 
injury directly resulted in the veteran's lumbar laminectomy 
and diskectomy in October 1978.  

In light of the conflicting medical evidence, the Board in 
October 1999 referred the entire claims file pursuant to 38 
U.S.C.A. § 7109 to an independent medical examiner (IME).  
After reviewing of all of the relevant medical evidence, the 
IME stated that he differed from the opinion of the veteran's 
orthopedic surgeon and Dr. Scott.  He observed that 
degenerative discs and subsequent herniation "occur as the 
result of genetics and some degree of repetitive stress.  He 
explained that patients generally experienced their first 
symptoms after a lifting or twisting injury or other trauma.  
In the case where an acute stress creates a herniated disc 
significant enough to require surgical management, symptoms 
are typically severe and unrelenting.  He indicated that this 
was clearly not the case with the veteran's injury as he 
continued naval service without reported difficulty.  
Consequently, it was his opinion, "with a reasonable degree 
of medical certainty," that the veteran's fall in 1972 did 
not specifically cause his herniated disc requiring surgical 
management in 1978.  He further noted that, while it was 
possible that the fall in service contributed to some degree 
to the later development of the veteran's current back 
problems, but the amount of this contribution appeared to be 
minimal.

In March 2002, C. Smith, M.D., a board certified orthopedic 
surgeon recounted the veteran's medical history, including 
the October 1972 injury, subsequent episodes of low back 
pain, and a lumbar diskectomy in 1978.  He indicated that 
since the surgery, the veteran had been free from the 
original distractive episodes of pain, but had more recently 
had a recurrence of back and leg pain bilaterally, aggravated 
by sitting, twisting, and bending.  He indicated that a 
recent MRI performed in January 2002 had shown moderate 
foraminal narrowing at L4-5, with degenerative changes; 
moderate stenosis at L5-S1; and a central protrusion at L2-3.  
After reviewing his medical history, Dr. Smith concluded that 
the veteran sustained a spinal injury of gross severity in 
October 1972, which was thereafter manifested by episodic 
pain precipitated by activity.  He indicated that the 
precipitating event was not the veteran's post-service 
construction work, but rather his in-service injury.  

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).

As noted above, the veteran's service medical records contain 
no documentation of an in-service low back injury or 
disability.  However, he has described the details of an 
October 1972 mountaineering accident in which he sustained a 
low back injury.  The Board finds that his statements are 
credible and notes that the Court has held that a veteran is 
competent to relate his in-service experiences and symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Falzone v. Brown, 8 Vet. App. 398 (1995).  The veteran has 
also provided corroborative evidence of the in-service 
accident and his subsequent back symptomatology, in the form 
of post-service eyewitness statements and statements from his 
relatives.  

Although evidence of an in-service low back injury has been 
submitted, connecting the in-service injury to the post-
service herniated disc requiring surgery in 1978, and the 
subsequent development of degenerative disc disease is a 
question that can only be addressed by a party with medical 
expertise.  Espiritu, supra.  

In that regard, the record contains conflicting medical 
opinions.  On the one hand, the orthopedic surgeon who 
performed the veteran's 1978 surgery, as well as Drs. Scott 
and Smith, both also orthopedic surgeons, provided 
unequivocal opinions that the veteran's October 1972 
mountaineering fall was causally related to both the October 
1978 lumbar laminectomy and diskectomy, and the subsequent 
development of a chronic low back disability.  

On the other hand, the record contains September 1998 opinion 
from a VA internist, as well as an October 1999 opinion from 
an IME, both of whom concluded that the veteran's fall in 
1972 did not specifically cause his herniated disc requiring 
surgical management in 1978.  The IME indicated that while it 
was possible that the fall in service contributed to some 
degree to the later development of the veteran's current back 
problems, the amount of this contribution appeared to be 
minimal.

In determining the probative weight to be assigned the 
various medical opinions of record, the Board must consider 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467 (1993); see also Black v. Brown, 10 Vet. App. 
279 (1997).  In that regard, the Board notes that all the 
physicians who submitted opinions are clearly competent to 
render a medical opinion as to the relationship between the 
veteran's in-service injury and his current low back 
disability.  In fact, four of the physicians are orthopedic 
surgeons, with clear expertise in the field.  The Board 
further observes that, with the possible exception of the 
orthopedic surgeon who performed the October 1978 surgery, 
all of the physicians who submitted medical opinions appear 
to have based their conclusions on a review of the pertinent 
medical evidence, including the veteran's service medical 
records.

Thus, after considering these medical opinions, and reviewing 
the evidence in its entirety, it appears that that there is 
at least an approximate balance of positive and negative 
evidence regarding the merits of this issue.  With resolution 
of all reasonable doubt in favor of the veteran, service 
connection is deemed appropriate for his chronic low back 
disability.  Gilbert, supra.

ORDER

Service connection for a low back disability is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

